DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-9, 16 and 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Bergman (CN 107182210).  Bergman (US 2018/0312422) is being used as an English language equivalent for Bergman (CN 107182210).
With respect to the limitations of claim 1, a method of separating a glass web (Figs 1, 7, 8, laminated glass article 100, 0024) comprising: exposing a separation path on the glass web (100) to at least one laser beam (laser beam exiting laser 30) to produce thermal stress (laser beam preheat 58, 0058) along the separation path (heating direction 36, 0058) without damaging (preheat) the glass web; and redirecting (second beam shaping optics 56, 0058) a portion of the at least one laser beam to create a defect on the separation path (laser beam score 60, 0058) while the separation path is under thermal stress (preheat) produced during the exposing, whereupon the glass web separates along the separation path in response to creating the defect (scoring the laminated glass article at elevated temperatures as described herein can enable severing of the laminated glass article with reduced breakage, 0059, 0065).
With respect to the limitations of claims 2, 4, 5, 6, 7, 8, 9, 16 and 18, Bergman teaches the portion of the at least one laser beam is reflected from a reflecting surface (dichroic mirror of beam shaping optics 56) during the redirecting to create the defect; the defect is created while exposing the separation path (laser beam score 60) on the glass article to the at least one laser beam (laser beam exiting laser 30); the defect (60) is created after a predetermined level of thermal stress is achieved (laser beam preheat 58) along the separation path during the exposing; the glass web (as disclosed by Garner) includes a first edge and a second edge opposed to the first edge (left, right edges of glass article 100), and the separation path (60) extends from the first edge to the second edge; the defect (60) is created between the first edge and the second edge; the defect (60) is created a distance from one of the first edge and the second edge of the glass web, the distance is from 0 mm to about 25 mm (see figures 4, 5); the at least one laser beam traverses a beam path that extends off at least one of the first edge and the second edge (Fig 5, laser heated zone 44, 0054) of the glass web (as disclosed by Garner) during the exposing; the glass web comprises a glass sheet (100), the separation path extends along a length of the glass sheet, and the separation along the separation path separates an edge portion of the glass sheet from a central portion of the glass sheet (see figure 5); the glass web comprises a plurality of layers and a coefficient of thermal expansion of one layer of the plurality of layers is different than a coefficient of thermal expansion of another layer (0022) of the plurality of layers (Fig 1, cladding layers 104a, 104b, core layer 102, 0024).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-9 and 16-18 are rejected under  35 U.S.C. 103 as being obvious over Bergman (CN 107182210) in view of Garner (US 2010/0294748).  
With respect to the limitations of claim 1, a method of separating a glass article (Figs 1, 7, 8, laminated glass article 100, 0024) comprising: exposing a separation path on the glass article (100) to at least one laser beam (laser beam exiting laser 30) to produce thermal stress (laser beam preheat 58, 0058) along the separation path (heating direction 36, 0058) without damaging (preheat) the glass article; and redirecting (second beam shaping optics 56, 0058) a portion of the at least one laser beam to create a defect on the separation path (laser beam score 60, 0058) while the separation path is under thermal stress (preheat) produced during the exposing, whereupon the glass article separates along the separation path in response to creating the defect (scoring the laminated glass article at elevated temperatures as described herein can enable severing of the laminated glass article with reduced breakage, 0059, 0065).
Bergman discloses the claimed invention except for the glass article is a glass web.  However, Garner discloses the glass article (Figs 1Ab, 1B, sheet 10, film layer 11, 0033) is a glass web (Fig 4, sheet 10, 0035; Fig 6, glass ribbon 44, 0044) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of separating a glass article of Bergman silent to the glass article being a glass web with the glass article is a glass web of Garner for the purpose of adapting the glass separating method to similar glass workpieces such as glass webs (Garner, Figs 1A, 1B, 4, 6), thereby improving the overall versatility of the glass separating method.
With respect to the limitations of claims 2, 4, 5, 6, 7, 8, 9, 16 and 18, Bergman teaches the portion of the at least one laser beam is reflected from a reflecting surface (dichroic mirror of beam shaping optics 56) during the redirecting to create the defect; the defect is created while exposing the separation path (laser beam score 60) on the glass article to the at least one laser beam (laser beam exiting laser 30); the defect (60) is created after a predetermined level of thermal stress is achieved (laser beam preheat 58) along the separation path during the exposing; the glass web (as disclosed by Garner) includes a first edge and a second edge opposed to the first edge (left, right edges of glass article 100), and the separation path (60) extends from the first edge to the second edge; the defect (60) is created between the first edge and the second edge; the defect (60) is created a distance from one of the first edge and the second edge of the glass web, the distance is from 0 mm to about 25 mm (see figures 4, 5); the at least one laser beam traverses a beam path that extends off at least one of the first edge and the second edge (Fig 5, laser heated zone 44, 0054) of the glass web (as disclosed by Garner) during the exposing; the glass web comprises a glass sheet (100), the separation path extends along a length of the glass sheet, and the separation along the separation path separates an edge portion of the glass sheet from a central portion of the glass sheet (see figure 5); the glass web comprises a plurality of layers and a coefficient of thermal expansion of one layer of the plurality of layers is different than a coefficient of thermal expansion of another layer (0022) of the plurality of layers (Fig 1, cladding layers 104a, 104b, core layer 102, 0024).
With respect to the limitations of claims 6, 7, 16 and 17, Bergman in view of Garner discloses the glass web includes a first edge and a second edge opposed to the first edge, and the separation path extends from the first edge to the second edge (Garner, Fig 4, laser cutting path 20, 0029); the defect is created between the first edge and the second edge (Garner, Fig 4, laser cutting path 20, 0029); the glass web comprises a glass sheet (Garner, Figs 1A, 1B, glass sheet 10, 0029), the separation path (20) extends along a length of the glass sheet, and the separation along the separation path separates an edge portion of the glass sheet from a central portion of the glass sheet (see figure 1A); the glass web comprises a glass ribbon (Garner, Figs 4, 6, glass ribbon, 0043), the separation path extends along a width of the glass ribbon, and the separation along the separation path (Fig 4, laser cutting path 20) separates a glass sheet from the glass ribbon.

Claim 3 is rejected under  35 U.S.C. 103 as being obvious over Bergman (CN 107182210) or Bergman (CN 107182210) in view of Garner (US 2010/0294748) as applied to claim 1, further in view of Hyeon (KR20070045732).  An English machine translation of Hyeon (KR20070045732) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claim 3, Bergman discloses the portion of the at least one laser beam creates the defect (laser beam score 58).  Bergman or Bergman in view of Garner discloses the claimed invention except for the at least one laser beam is focused.  However, Hyeon discloses the at least one laser beam (Fig 3, laser from laser oscillator 32, Pg 4, Pgh 3) is focused (focus lens 70) to create the defect (Pg 5, Pg 1) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of separating a glass article of Bergman or Bergman in view of Garner silent to a focused laser beam with the at least one laser beam is focused of Hyeon for the purpose of providing a known focused laser beam configuration that is suitable for cutting of a glass workpiece (Pg 5, Pgh 1).

Claims 10, 11 and 12 are rejected under  35 U.S.C. 103 as being obvious over Bergman (CN 107182210) or Bergman (CN 107182210) in view of Garner (US 2010/0294748) as applied to claims 1 and 6, further in view of Friedl (EP1990168).  An English machine translation of Friedl (EP1990168) is included with the Notice of Reference Cited (PTO-892).
With respect to the limitations of claims 10, 11 and 12, Bergman or Bergman in view of Garner discloses the exposing comprises intersecting the at least one laser beam at a corresponding beam spot (Bergman, laser beam preheat 58) on a major surface of the glass web (as disclosed by Garner); the defect is created closer to the first edge than the second edge (Bergman, Figure 4). Bergman or Bergman in view of Garner discloses the claimed invention except for repeatedly passing the beam spot along the separation path to produce the thermal stress along the separation path; repeatedly passing the beam spot includes repeatedly passing the beam spot in a single direction; the single direction comprises a direction extending from the first edge toward the second edge of the glass web.
However, Friedl discloses repeatedly passing the beam spot along the separation path to produce the thermal stress along the separation path (Fig 1, scanner 4, 0020, 0024); repeatedly passing the beam spot includes repeatedly passing the beam spot in a single direction (0020, incrementally shifted along the dividing line); the single direction comprises a direction extending from the first edge toward the second edge of the glass article (separating line 6, plate 7, 0024) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of separating a glass article of Bergman or Bergman in view of Garner silent to repeatedly passing the beam spot along the separation path with the repeatedly passing the beam spot along the separation path to produce the thermal stress along the separation path; repeatedly passing the beam spot includes repeatedly passing the beam spot in a single direction; the single direction comprises a direction extending from the first edge toward the second edge of the glass article of Friedl for the purpose of providing a known laser configuration that introduces the necessary heat input for the generation of thermal stresses leading to the fracture with a gradient that is tolerable for the plate material (0019).

Claim 13 is rejected under  35 U.S.C. 103 as being obvious over Bergman (CN 107182210) or Bergman (CN 107182210) in view of Garner (US 2010/0294748) as applied to claim 1, further in view of Sun (US 2009/0126403).
With respect to the limitations of claim 13, Bergman or Bergman in view of Garner discloses the claimed invention except for the at least one laser beam applies a varying power density along the separation path to produce the thermal stress.  However, Sun discloses the at least one laser beam applies a varying power density along the separation path to produce the thermal stress (0057) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of separating a glass article of Bergman or Bergman in view of Garner silent to the laser beam power with the at least one laser beam applies a varying power density along the separation path to produce the thermal stress of Sun for the purpose of providing a known varying laser beam power configuration that allows the resulting glass temperature induced by the laser and the vent to be substantially uniform over its length (0057).

Claims 14, 15, 19 and 20 are rejected under  35 U.S.C. 103 as being obvious over Bergman (CN 107182210) or Bergman (CN 107182210) in view of Garner (US 2010/0294748) as applied to claim 1, further in view of Stewart (US 2016/0136846).
With respect to the limitations of claims 14 and 15, Bergman or Bergman in view of Garner discloses the claimed invention except for the at least one laser beam comprises a plurality of laser beams to produce the thermal stress along the separation path, each laser beam of the plurality of laser beams producing thermal stress along a corresponding segment of the separation path.  However, Stewart discloses the at least one laser beam comprises a plurality of laser beams (Fig 8, glass separation apparatus 149, 0047) to produce the thermal stress (0047, sufficient level of thermal stress) along the separation path, each laser beam of the plurality of laser beams (laser beam 802-810, 0047) producing thermal stress along a corresponding segment of the separation path (segments 801-809, 0047); each segment of the separation path overlaps at least one adjacent segment of the separation path (0047, overlapping regions) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of separating a glass article of Bergman or Bergman in view of Garner silent to a plurality of laser beams with the at least one laser beam comprises a plurality of laser beams to produce the thermal stress along the separation path, each laser beam of the plurality of laser beams producing thermal stress along a of Stewart for the purpose of providing a known laser beam configuration that provides thermal stress along multiple segments of the glass workpiece (0047), thereby improving the overall efficiency of the method. 
With respect to the limitations of claims 19 and 20, Bergman or Bergman in view of Garner discloses the claimed invention except for the glass web is positioned such that the entire separation path is located within a depth of focus of the at least one laser beam; the depth of focus of the at least one laser beam is from about 20 mm to about 400 mm.  However, Stewart discloses the glass web is positioned such that the entire separation path is located within a depth of focus of the at least one laser beam (0010); the depth of focus of the at least one laser beam is from about 20 mm to about 400 mm (0019) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the method of separating a glass article of Bergman or Bergman in view of Garner silent to the depth of focus with the glass web is positioned such that the entire separation path is located within a depth of focus of the at least one laser beam; the depth of focus of the at least one laser beam is from about 20 mm to about 400 mm of Stewart for the purpose of providing a known depth of focus that exceeds the variations in thickness and/or flatness of the glass workpiece / web (0010).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745. The examiner can normally be reached Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        5/19/2022